 

Exhibit 10.2

 

Third Amendment Agreement to a Credit Agreement dated as of 13 November 2015 (as
amended and restated from time to time)
“SPECTRUM OF THE SEAS” – ex hull no S-700

 

Dated 8 April 2020

 

(1) Royal Caribbean Cruises Ltd.
(as the Borrower)

 

(2) The Lenders party to the Credit Agreement
(as the Lenders)

 

(3) KfW IPEX-Bank GmbH
(as Hermes Agent and Facility Agent)

 

(4) KfW IPEX-Bank GmbH
(as Initial Mandated Lead Arranger)

 

(5) The Mandated Lead Arrangers party to the Credit Agreement
(as Mandated Lead Arrangers)

 



 

 

 

Contents

 

Page

 

1Interpretation 2      2Conditions 2      3Deferred Tranche 2     
4Representations 3      5Amendments to Credit Agreement 3      6Fees, Costs and
Expenses 14      7Notices, Counterparts, Third Party Rights, Governing Law,
Jurisdiction and Process Agent 15      Schedule 1 The Finance Parties 16      
Schedule 2 Effective Date Confirmation 17       Schedule 3 Conditions Precedent
18       Schedule 4 Repayment Schedule 20       Schedule 5 Form of Information
Package 22

 



 

 

 

Amendment Agreement

 

Dated 8 April 2020

 

Between:

 

(1)Royal Caribbean Cruises Ltd., a corporation incorporated according to the law
of the Republic of Liberia with registered office at 80 Broad Street, Monrovia,
Republic of Liberia (the "Borrower"); and

 

(2)the financial institutions identified as Lenders in Schedule 1 (together the
"Lenders" and each a "Lender"); and

 

(3)KfW IPEX-Bank GmbH, acting as Hermes agent through its office at the address
indicated against its name in Schedule 1 (in that capacity the "Hermes Agent");
and

 

(4)KfW IPEX-Bank GmbH, acting as facility agent through its office at the
address indicated against its name in Schedule 1 (in that capacity the "Facility
Agent"); and

 

(5)KfW IPEX-Bank GmbH, acting as initial mandated lead arranger (in that
capacity the "Initial Mandated Lead Arranger"); and

 

(6)the financial institutions identified as Mandated Lead Arrangers in Schedule
1 (together the "Mandated Lead Arrangers" and each a "Mandated Lead Arranger"),

 

amending a credit agreement dated as of 13 November 2015 as amended and restated
on 7 September 2016 and as further amended and restated on 3 July 2018 (the
"Credit Agreement") made between the Borrower, the Lenders, the Hermes Agent,
the Facility Agent, the Initial Mandated Lead Arranger and the Mandated Lead
Arrangers on the terms and subject to the conditions of which each of the
Lenders agreed to advance (and have advanced) to the Borrower its respective
Commitment of an aggregate amount not exceeding the Maximum Loan Amount (the
"Advanced Loan").

 

Whereas:

 

(A)The "Cruise Debt Holiday Principles" dated 26 March 2020 (the "Principles")
which have been coordinated with Hermes set out certain key principles and
parameters relating to, amongst other things, the temporary suspension of
principal repayments in connection with certain qualifying loan agreements of
which the Credit Agreement is one.

 

(B)The Borrower has, by a consent request letter dated 31 March 2020 relating to
the Principles, requested that the Facility Agent on behalf of the Finance
Parties amend the Credit Agreement as detailed in this Amendment Agreement.

 

(C)The Lenders have agreed to make available to the Borrower a US dollar loan
facility up to the amount of the Deferred Tranche Maximum Loan Amount (as
defined in Clause 5.1.1) for the purpose of paying the repayment instalments
payable on the Repayment Dates falling during the Advanced Loan Deferral Period
(as defined in Clause 3) upon the terms and conditions contained in this
Amendment Agreement.

 

For good and valuable consideration, the mutual sufficiency of which the parties
hereby agree, it is agreed that:

 



 

 

 

1Interpretation

 

1.1In this Amendment Agreement:

 

"Deferred Tranche Effective Date" means the date on which the Facility Agent
confirms to the Borrower in writing substantially in the form set out in
Schedule 2 that all of the conditions referred to in Clause 2.1 have been
satisfied, which confirmation the Facility Agent shall be under no obligation to
give if a Default or a Prepayment Event shall have occurred for which relief is
not provided pursuant to the Principles and this Amendment Agreement.

 

"Finance Parties" means the Lenders, the Hermes Agent, the Facility Agent, the
Initial Mandated Lead Arranger and the Mandated Lead Arrangers.

 

1.2All words and expressions defined in the Credit Agreement shall have the same
meaning when used in this Amendment Agreement unless the context otherwise
requires, and sections 1.2 (Use of Defined Terms) and 1.3 (Cross-References) of
the Credit Agreement shall apply to the interpretation of this Amendment
Agreement as if they are set out in full.

 

1.3The parties acknowledge and agree that they may execute this Amendment
Agreement and any variation or amendment to the same, by electronic instrument.
The parties agree that the electronic signatures appearing on the document shall
have the same effect as handwritten signatures and the use of an electronic
signature on this Amendment Agreement shall have the same validity and legal
effect as the use of a signature affixed by hand and is made with the intention
of authenticating this Amendment Agreement, and evidencing the parties’
intention to be bound by the terms and conditions contained herein. For the
purposes of using an electronic signature, the parties authorise each other to
the lawful processing of personal data of the signers for contract performance
and their legitimate interests including contract management.

 

2Conditions

 

2.1As conditions for the agreement of the Finance Parties to amend the Credit
Agreement as detailed in this Amendment Agreement, the Borrower shall deliver or
cause to be delivered to or to the order of the Facility Agent all of the
documents and other evidence listed in Schedule 3.

 

2.2All documents and evidence delivered to the Facility Agent pursuant to Clause
2.1 shall:

 

2.2.1be in form and substance acceptable to the Facility Agent; and

 

2.2.2if required by the Facility Agent, be certified, notarised, legalised or
attested in a manner acceptable to the Facility Agent.

 

3Deferred Tranche

 

3.1Pursuant to the Principles, the Lenders have agreed, for each instalment of
principal of the Advanced Loan due to be repaid by the Borrower between and, in
each case, including:

 

3.1.1the later of:

 

(a)1 April 2020; and

 

(b)the Deferred Tranche Effective Date; and

 



 

 

 

3.1.231 March 2021

 

(the "Advanced Loan Deferral Period"), to make available to the Borrower a US
dollar loan facility in the aggregate amount of such repayment instalments
falling due during the Advanced Loan Deferral Period (the "Deferred Tranche").
The Deferred Tranche shall be applied in payment of such repayment instalments.
The Borrower may draw an amount under the Deferred Tranche equal to the amount
of the repayment instalment due on each scheduled Repayment Date for the
Advanced Loan falling during the Advanced Loan Deferral Period. Through this
arrangement the principal amount of the Advanced Loan will not be increased but
in addition to the repayment terms of, and the interest rate already applicable
to, the Advanced Loan, the Credit Agreement shall be amended in accordance with
the terms and conditions set out in Clause 5 to reflect the repayment profile
and interest terms applicable to the Deferred Tranche.

 

3.2Each drawing under the Deferred Tranche will occur automatically on each
scheduled Repayment Date for the Advanced Loan occurring during the Advanced
Loan Deferral Period and shall be a notional drawing only effected by means of a
book entry to finance the repayment of the repayment instalment to which it
relates.

 

3.3The Deferred Tranche will:

 

3.3.1accrue interest at the Floating Rate and shall be repayable in accordance
with the repayment schedule set out in Schedule 4 to this Amendment Agreement;
and

 

3.3.2be made available to the Borrower on the terms and conditions of the Credit
Agreement as amended pursuant to Clause 5 of this Amendment Agreement.

 

4Representations

 

4.1Each of the representations contained in article VI of the Credit Agreement
(excluding those in section 6.10) shall be deemed repeated by the Borrower (by
reference to the facts and circumstances then existing) at the date of this
Amendment Agreement and at the Deferred Tranche Effective Date, by reference to
the facts and circumstances then pertaining, as if references to the Loan
Documents include this Amendment Agreement.

 

5Amendments to Credit Agreement

 

5.1With effect from the Deferred Tranche Effective Date the Credit Agreement
shall be read and construed as if:

 

5.1.1a further sentence is inserted at the end of Recital (B) as follows:

 

"The Lenders have also (but without increasing the Maximum Loan Amount and the
Commitment of each Lender) agreed to make available to the Borrower, upon the
terms and conditions contained herein, a US dollar loan facility in the amount
equal to the aggregate of the principal portion of the repayment instalments of
the Loan payable on the Repayment Dates (as defined below) falling during the
Advanced Loan Deferral Period (as defined below) (the "Deferred Tranche Maximum
Loan Amount");"

 



 

 

 

5.1.2a further sentence is inserted at the end of Recital (C) as follows:

 

"An advance under the Deferred Tranche (as defined below) will be available for
the purpose of paying the principal portion of the repayment instalment due on
each Repayment Date falling during the Advanced Loan Deferral Period. Each
advance of the Deferred Tranche will be automatic and notional only, effected by
means of a book entry to finance the repayment instalment then due;";

 

5.1.3references to "this Agreement" are references to the Credit Agreement as
amended and supplemented by this Amendment Agreement;

 

5.1.4unless the context otherwise requires or unless otherwise stated,
references to the "Loan" include the Deferred Tranche;

 

5.1.5references to the "Commitment Termination Date" and "Disbursement Date" are
to the date applicable to the relevant part of the Loan;

 

5.1.6the following terms are inserted in section 1.1 (Defined Terms) in the
correct places alphabetically as follows:

 

""Advanced Loan Deferral Period" means the period between and, in each case,
including (a) the later of (i) April 1, 2020 and (ii) the Deferred Tranche
Effective Date, and (b) March 31, 2021."

 

""Amendment Agreement Number Three" means the amendment agreement dated April ,
2020 and made between the parties hereto pursuant to which this Agreement was
amended."

 

""Benchmark Successor Rate" is defined in Section 11.18."

 

""Benchmark Successor Rate Conforming Changes" means, with respect to any
proposed Benchmark Successor Rate, any conforming changes to the definition of
Screen Rate, Interest Period, timing and frequency of determining rates, making
payments of interest, yield protection provisions relating to the cost element
of any Floating Rate Loan (including but not limited to any break costs relating
to any early repayment or prepayment of any Floating Rate Loan), fallback (and
market disruption) provisions for that Benchmark Successor Rate and other
administrative matters as may be appropriate, in the discretion of the Facility
Agent in consultation with the Borrower, to reflect the adoption of such
Benchmark Successor Rate and to permit the administration thereof by the
Facility Agent in a manner substantially consistent with market practice (or, if
the Facility Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Benchmark Successor Rate exists, in such other manner of
administration as the Facility Agent determines is reasonably necessary in
connection with the administration of this Agreement)."

 

""Debt Incurrence" means any incurrence of indebtedness for borrowed money by
the Borrower, whether pursuant to a public offering or a Rule 144A or other
private placement of debt securities (including debt securities convertible into
equity securities) or an incurrence of loans under any loan or credit facility,
or any issuance of bonds, other than (a) any indebtedness incurred by the
Borrower

 



 

 

 

between April 1, 2020 and December 31, 2021 (or such later date as may, with the
prior consent of Hermes, be agreed between the Borrower and the Lenders) for the
purpose of providing crisis and/or recovery-related funding, (b) indebtedness
provided by banks or other financial institutions under the Borrower's senior
unsecured revolving credit facilities in an aggregate amount not greater than
the commitments thereunder as in effect on the Deferred Tranche Effective Date
plus the amount of any existing uncommitted incremental facilities (i.e. any
unused accordion) on such facilities, (c) indebtedness owed by the Borrower or
any of its Subsidiaries to the Borrower or any of its Subsidiaries, (d)
issuances of commercial paper incurred in the ordinary course of business of the
Borrower and its Subsidiaries, (e) Capitalised Lease Liabilities incurred in the
ordinary course of business of the Borrower and its Subsidiaries, (f) purchase
money indebtedness incurred in the ordinary course of business of the Borrower
and its Subsidiaries, (g) indebtedness under overdraft facilities in the
ordinary course of business, (h) obligations in connection with repurchase
agreements and/or securities lending arrangements and (i) vessel financings and
amendments thereto (provided, however, that a refinancing of a vessel financing
shall not be included in the carve-out hereunder). There shall be a presumption
that any indebtedness incurred by the Borrower between April 1, 2020 and
December 31, 2021 shall be for the purpose of providing crisis and/or
recovery-related funding unless the intended use of proceeds from such
indebtedness are specifically identified to be used for an alternative purpose.
In the event there is any question as to whether funding qualifies as "crisis
and/or recovery-related", Hermes, the Facility Agent and the Borrower shall
negotiate a resolution in good faith for a maximum period of fifteen (15)
Business Days."

 

"Deferral Period" means the period from and including April 1, 2020 to and
including March 31, 2021."

 

""Deferred Tranche" means the aggregate of the advances made by the Lenders
under this Agreement from time to time during the Advanced Loan Deferral Period
in an aggregate amount not to exceed the Deferred Tranche Maximum Loan Amount or
as the case may be the aggregate outstanding amount of such advances from time
to time."

 

""Deferred Tranche Effective Date" has the meaning ascribed to such term in
Amendment Agreement Number Three."

 

""Deferred Tranche Maximum Loan Amount" is defined in the preamble."

 

""Equity Interests" means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding any debt securities convertible
into such Equity Interests."

 

""Equity Issuance" means any issuance of Equity Interests by the Borrower,
whether pursuant to a public offering or a Rule 144A or other private placement,
other than (i) issuances pursuant to employee and/or director stock plans in the
ordinary course and consistent with past practice , (ii) employee and/or
director

 



 

 

 

compensation plans in the ordinary course and consistent with past practice ,
and (iii) issuances between April 1, 2020 and December 31, 2021 (or such later
date as may, with the prior consent of Hermes, be agreed between the Borrower
and the Lenders) for the purpose of providing crisis and recovery-related
funding. There shall be a presumption that equity issued by the Borrower between
April 1, 2020 and December 31, 2021 shall be for the purpose of providing crisis
and recovery-related funding unless the intended use of proceeds from such
issuance is specifically identified to be used for an alternative purpose. In
the event there is any question as to whether funding qualifies as "crisis
and/or recovery-related", Hermes, the Facility Agent and the Borrower shall
negotiate a resolution in good faith for a maximum period of fifteen (15)
Business Days."

 

""Information Package" means the general test scheme/information package in
connection with the application for a debt holiday in the form of Exhibit H
hereto submitted or to be submitted (as the case may be) by the Borrower in
order to obtain the benefit of the measures provided for in the Principles for
the purpose of this Agreement and certain of its obligations under this
Agreement."

 

""Principles" means the document titled "Cruise Debt Holiday Principles" and
dated March 26, 2020 in the form of Exhibit G hereto which sets out certain key
principles and parameters relating to, amongst other things, the temporary
suspension of repayments of principal in connection with certain qualifying Loan
Agreements (as defined therein) and being applicable to Hermes-covered loan
agreements such as this Agreement."

 

""Restricted Payments" means any dividend or other distribution (whether in
cash, securities or other property (other than Equity Interests), with respect
to any Equity Interests in the Borrower, or any payment (whether in cash,
securities or other property (other than Equity Interests)), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Borrower."

 

""Scheduled Unavailability Date" means, where the administrator of the Screen
Rate or a governmental authority having jurisdiction over the Facility Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, that specific date."

 

""Screen Rate" means the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to six (6)
months (or for such other period as shall be agreed by the Borrower and the
Facility Agent) which appears on pages LIBOR01 or LIBOR02 of the Thomson Reuters
screen (or any replacement Thomson Reuters page which displays that rate)."

 

""Screen Rate Replacement Event" means:

 

(a)if the Facility Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the Facility
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined, that:

 



 

 

 

(i)adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any requested Interest Period, including, without limitation, because the Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

(ii)a Scheduled Unavailability Date has occurred; or

 

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this definition, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate; or

 

(b)in the opinion of the Facility Agent and the Borrower, that Screen Rate is no
longer appropriate for the purposes of calculating interest under this
Agreement, including, but not limited to, as a result of (A) a substantial
change in the economic characteristics or method of calculation of the Screen
Rate, (B) any withdrawal of the administrator's right to publish the Screen Rate
or (C) any prohibition for financial institutions to use the Screen Rate.";

 

5.1.7the following terms in section 1.1 (Defined Terms) are deleted in total and
replaced with new terms as follows:

 

""Commitment Termination Date" means January 6, 2020 in respect of the Loan
other than the Deferred Tranche and March 31, 2021 in respect of the Deferred
Tranche."

 

""Disbursement Date" means the date on which the Loan (other than the Deferred
Tranche) is advanced; provided that if the Loan (excluding the Deferred Tranche)
is re-borrowed pursuant to Section 3.7, then, for all purposes of this Agreement
concerning such re-borrowed Loan, the Disbursement Date shall be the date of
such re-borrowing. When such expression is prefaced by the word “expected”, it
shall denote the date on which the Borrower then reasonably expects the Loan to
be disbursed based upon the then-scheduled Delivery Date of the Vessel.”

 

""Final Maturity" means (a) twelve (12) years after the Disbursement Date in the
case of the Loan (other than the Deferred Tranche) and (b) three (3) years and
six (6) months from the first Repayment Date falling on or after April 1, 2021
in the case of the Deferred Tranche."

 

""Fixed Rate Loan" means the Loan (other than the Deferred Tranche) bearing
interest at the Fixed Rate, or that portion of the Loan (other than the Deferred
Tranche) that continues to bear interest at the Fixed Rate after the termination
of any CIRR Agreement pursuant to Section 3.3.3."

 

""LIBO Rate" means the Screen Rate at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period; provided
that:

 

(a)subject to Section 3.3.6, if the Screen Rate is not available at the relevant
time, the LIBO Rate shall be the rate per annum certified by the Facility

 



 

 

 

Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;

 

(b)for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 

(c)for the purposes of determining the Floating Rate in respect of the Deferred
Tranche, if the LIBO Rate determined in accordance with the foregoing provisions
of this definition is less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement."

 

""Loan" means the principal sum in Dollars, not exceeding the US Dollar Maximum
Loan Amount (and including for this purpose the Deferred Tranche Maximum Loan
Amount), advanced or, as the case may be, to be advanced by the Lenders to the
Borrower upon the conditions of this Agreement or (as the context may require),
the amount thereof for the time advanced and outstanding under this Agreement.”;

 

""Loan Documents" means this Agreement, Amendment Number One, Amendment Number
Two, Amendment Agreement Number Three, the Pledge Agreement and the Fee
Letters.";

 

5.1.8section 2.2(a) (Commitments of the Lenders) is deleted in total and
replaced as follows:

 

"Each Lender will make its portion of the relevant part of the Loan available to
the Borrower in accordance with Section 2.5 either (i) two (2) Business Days
prior to the delivery of the Purchased Vessel to the Borrower under the
Construction Contract or (ii) on the relevant Repayment Date falling during the
Advanced Loan Deferral Period in the case of the Deferred Tranche. The
commitment of each Lender described in this Section 2.2 (herein referred to as
its "Commitment") shall be the commitment of such Lender to make available to
the Borrower its portion of (y) the Loan (excluding for this purpose the
Deferred Tranche) and (z) the Deferred Tranche. The Commitment referred to in
paragraph (y) above is hereunder expressed as the initial amount set forth
opposite such Lender's name in Schedule 1 hereto. The Commitment referred to in
paragraph (z) above is hereunder expressed as that Lender's Percentage of the
amount of the Deferred Tranche as at the Deferred Tranche Effective Date, being
the initial percentage set forth opposite such Lender's name in Schedule 1
hereto. If any Lender becomes a Lender pursuant to an assignment pursuant to
Section 11.11.1, its Commitment shall be the aggregate of (A) the amount set
forth as such Lender's Commitment in the related Lender Assignment Agreement and
(B) its Percentage of the amount of the Deferred Tranche as at the Deferred
Tranche Effective Date calculated by reference to the Percentage set forth as
such Lender's Commitment in the related

 



 

 

 

Lender Assignment Agreement. In each case such amount may be reduced from time
to time pursuant to Section 2.3 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.11.1.

 

Each Lender's Commitment shall terminate (a) in the case of the Loan (other than
the Deferred Tranche), on the earlier of (i) the Commitment Termination Date if
the Purchased Vessel is not delivered to the Borrower prior to such date and
(ii) the delivery to the Borrower of the Purchased Vessel and (b) in the case of
the Deferred Tranche, on the last Repayment Date falling during the Advanced
Loan Deferral Period.";

 

5.1.9a new paragraph shall be inserted at the end of section 2.3 (Voluntary
Reduction of Commitments) as follows:

 

"This Section 2.3 shall not apply in any respects to the Deferred Tranche or any
arrangements related thereto.";

 

5.1.10section 2.5(a) (Borrowing Procedure) is deleted in total and replaced with
a new section as follows:

 

"In the case of the Loan (other than in respect an advance under the Deferred
Tranche), the Borrower shall deliver a Loan Request and the documents required
to be delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before
11:00 a.m., London time, not less than two (2) Business Days in advance of the
date that is two (2) Business Days prior to the anticipated Delivery Date. The
aggregate amount of the Loan (excluding the Deferred Tranche) to be advanced
shall not exceed the US Dollar Maximum Loan Amount.

 

Any drawings under the Deferred Tranche shall be automatically advanced in the
manner contemplated by Recital (C).";

 

5.1.11a new sentence is inserted at the end of section 2.5 (Borrowing Procedure)
after paragraph (d) as follows:

 

"This Section 2.5 is not applicable to the Deferred Tranche.";

 

5.1.12section 3.1(a) (Repayments) shall be deleted in total and replaced with
the following:

 

“Subject to Section 3.1.b), the Borrower shall repay the Loan in the instalments
and on the dates set out in Exhibit F.”

 

5.1.13the first sentence of section 3.3.1 (Rates) is deleted in total and
replaced with new sentences as follows:

 

"The Loan (other than the Deferred Tranche) shall accrue interest from the
Disbursement Date to the date of repayment or prepayment of the Loan (other than
the Deferred Tranche) in full to the Lenders at the Fixed Rate, subject to (i)
any election made by the Borrower to elect the Floating Rate pursuant to Section
3.3.2 or (ii) any conversion of any portion of the Loan (other than the Deferred
Tranche) held by a Lender to a Floating Rate Loan upon the termination of the
CIRR Agreement to which such Lender is a party in accordance with Section 3.3.3.
The Deferred Tranche shall accrue interest from the first Repayment Date to fall
during

 



 

 

 

the Advanced Loan Deferral Period (or, in the case of a further advance in
respect of the Deferred Tranche after the first advance and in respect of that
further advance, from the relevant Repayment Date in respect of the Loan to
which that further advance of the Deferred Tranche relates) to the date of
repayment or prepayment of the Deferred Tranche in full to the Lenders at the
Floating Rate. The first advance and the second advance in respect of the
Deferred Tranche shall be consolidated at and run concurrently from the time of
the making of the second advance and interest on the advances in respect of the
Deferred Tranche shall be payable on each Repayment Date.";

 

5.1.14a new sub-section b. to section 4.12 (Use of Proceeds) is inserted as
follows (and the existing provisions of section 4.12 (Use of Proceeds) shall
become sub-section a.):

 

"b.       The Deferred Tranche shall be used for the purpose set out in Recital
(C) and accordingly the provisions of sub-section a. above shall not apply to
the proceeds of the Deferred Tranche.";

 

5.1.15the first paragraph of article VI (Representations and Warranties) is
deleted in total and replaced with a new paragraph as follows:

 

"To induce the Lenders and the Facility Agent to enter into this Agreement and
to make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date,
the Disbursement Date and the date of each additional advance or deemed advance
of any portion of the Loan (including the Deferred Tranche) after the
Disbursement Date (except as otherwise stated).";

 

5.1.16a new Section 7.1.1(h) (Financial Information, Reports, Notices, etc.) is
inserted as follows:

 

"h.       as soon as available and in any event within respectively five (5),
ten (10) and thirty (30) days after the end of each monthly, bi-monthly and
quarterly period starting on April 1, 2020, the information set out in
section (F) of the Information Package (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Facility Agent);";

 

5.1.17a new sub-section 7.2.2(g) (Indebtedness) is inserted as follows:

 

"g.       crisis and recovery-related Indebtedness (as contemplated by the
Principles) provided such Indebtedness is incurred between April 1, 2020 and
December 31, 2021 or such later date as may, with the prior consent of Hermes,
be agreed by all Lenders.";

 

5.1.18a new sentence is inserted at the end of section 8.1.4 (Default on Other
Indebtedness) as follows:

 

"This Section 8.1.4 is subject to the further proviso that any breach of
financial covenants equivalent to those in Section 7.2.4 under or in relation to
any other Hermes-backed facility agreement to which the Borrower or Silversea
Cruise Holdings Ltd. is a party as borrower or guarantor shall not, during the
Deferral

 



 

 

 

Period, constitute an Event of Default under this Agreement provided that no
Prepayment Event has occurred under Section 9.1.14.";

 

5.1.19section 9.1.4 (Non-Performance of Certain Covenants and Obligations) is
deleted in total and replaced with a new section as follows:

 

"The Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4; provided that any default in
respect of the due performance or observance of any of the covenants set forth
in Section 7.2.4 during the Deferral Period (as long as no Event of Default
under Section 8.1.5 occurs and is continuing, or no Prepayment Event under
Section 9.1.13 or 9.1.14 occurs during the Deferral Period) shall not constitute
a Prepayment Event.";

 

5.1.20a new section 9.1.13 is inserted as follows:

 

"Section 9.1.13. Dividend or New Debt.

 

(a)       The Borrower declares, pays or makes or agrees to pay or make,
directly or indirectly, any Restricted Payment, except for (i) dividends or
other distributions with respect to its Equity Interests payable solely in
additional shares of its Equity Interests or options to purchase Equity
Interests, (ii) Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans (including with respect to performance
shares issued in the ordinary course of business) for present or former
officers, directors, consultants or employees of the Borrower in the ordinary
course of business consistent with past practice and (iii) the payment of cash
in lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exercisable for Equity
Interests of the Borrower;

 

(b)       the Borrower completes a Debt Incurrence;

 

(c)       the Borrower completes an Equity Issuance;

 

(d)       the Borrower makes any payment of any kind under any shareholder loan
other than any payments made pursuant to that certain $2,200,000,000 Term Loan
Agreement, dated as of March 23, 2020, among the Borrower and Morgan Stanley
Senior Funding, Inc., JPMorgan Chase Bank, N.A., BOFA Securities, Inc., BNP
Paribas Securities Corp. and Goldman Sachs Bank USA, as joint lead arrangers and
joint bookrunners and Morgan Stanley Senior Funding, Inc., as administrative
agent and collateral agent,

 

or in any case resolves to do so.";

 

5.1.21a new section 9.1.14 is inserted as follows:

 

"Section 9.1.14. Principles. The Borrower shall default in the due performance
and observance of the Principles and if capable of remedy such default shall
continue unremedied for a period of ten (10) days after notice thereof shall
have been given to the Borrower by the Facility Agent; provided that, if the
default does not otherwise constitute a Default or a Prepayment Event under
another section of this Agreement, as amended to date, the Borrower, the
Facility Agent and Hermes

 



 

 

 

shall negotiate a resolution in good faith for a maximum period of fifteen (15)
days after notice thereof shall have been given to the Borrower by the Facility
Agent.";

 

5.1.22section 9.2 (Mandatory Prepayment) is deleted in total and replaced with a
new section as follows:

 

"If any Prepayment Event shall occur and be continuing (and subject, in the case
of Section 9.1.11, to Section 11.17), the Facility Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower (a) if the Disbursement
Date has occurred and the Loan disbursed (but without prejudice to the last
paragraph of Section 9.1), require the Borrower to prepay in full on the date of
such notice all principal of and interest on the Loan and all other Obligations
or, in the case of a Prepayment Event under Sections 9.1.13 or 9.1.14, all
principal of and interest on the Deferred Tranche (and, in such event, the
Borrower agrees to so pay the full unpaid amount of the Loan or the Deferred
Tranche, as the case may be, and all accrued and unpaid interest thereon and all
other Obligations in respect thereof), (b) if the Disbursement Date has not
occurred (and except in the case of a Prepayment Event under Sections 9.1.13 or
9.1.14), terminate the Commitments; provided that if such Prepayment Event
arises under Section 9.1.12, the remedy available under this Section 9.2 shall
be limited to that provided about in clause (a) and only with respect to the
portion of the Loan held by the affected Lender that gave the relevant
Illegality Notice and (c) immediately terminate the waiver of the occurrence of
any Prepayment Event in respect of Section 7.2.4 contained in Section 9.1.4,
such that any breach of Section 7.2.4 in existence as at the date of the notice
from the Facility Agent referred to in paragraph (a) of this Section 9.2 or any
breach occurring at any time after such notice shall constitute a Prepayment
Event with all attendant consequences.";

 

5.1.23a new section 11.18 is inserted as follows:

 

"Section 11.18. Modification and/or Discontinuation of Benchmarks.

 

(a)       If a Screen Rate Replacement Event has occurred then, promptly
thereafter, the Facility Agent and the Borrower will enter into negotiations
with a view to amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar US dollar denominated syndicated credit
facilities for such alternative benchmarks where such negotiations will take
into account the then current market standards and will be conducted with a view
to reducing or eliminating, to the extent reasonably practicable, any transfer
of economic value from one party to another party (any such proposed rate, a
"Benchmark Successor Rate"), together with any proposed Benchmark Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.,
New York City time, on the fifth Business Day after the Facility Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, the Required Lenders have delivered to the Facility Agent
written notice that such Lenders does not accept such amendment. Such Benchmark
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Facility Agent, such Benchmark Successor Rate

 



 

 

 

shall be applied in a manner as otherwise reasonably determined by the Facility
Agent.

 

(b)       If no Benchmark Successor Rate has been determined and either (x) the
circumstances set out in paragraph (a) of the definition of "Screen Rate
Replacement Event" in Section 1.1 exist or (y) the Scheduled Unavailability Date
has occurred, the Facility Agent will promptly so notify the Borrower and each
Lender. Thereafter, (i) the obligation of the Lenders to make or maintain the
Loan shall be suspended and (ii) the Screen Rate shall no longer be utilised in
determining the LIBO Rate. Upon receipt of such notice, the Borrower may revoke
any pending Loan Request.

 

(c)       Until such time as a Benchmark Successor Rate and Benchmark Successor
Rate Conforming Changes have been determined and agreed and without prejudice to
the obligation of the parties to enter into negotiations with a view to
determining or agreeing a Benchmark Successor Rate pursuant to paragraph (a)
above, for any Interest Period starting after the Screen Rate Replacement Event,
the LIBO Rate shall be replaced by the weighted average of the rates notified to
the Facility Agent by each Lender five (5) Business Days prior to the first day
of that Interest Period, to be that which expresses as a percentage rate per
annum the cost the relevant Lender would have of funding an amount equal to its
participation in the Loan during the relevant Interest Period from whatever
source it may reasonably select. If such amount is less than zero, it shall be
deemed to be zero.

 

(d)       Notwithstanding anything else herein, any definition of Benchmark
Successor Rate shall provide that in no event shall such Benchmark Successor
Rate be less than zero for purposes of this Agreement.

 

(e)       Section 3.3.6 shall not apply following the occurrence of a Screen
Rate Replacement Event.

 

(f)       Where paragraph (a) above applies, the Borrower shall, within three
(3) Business Days of demand, reimburse the Facility Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Facility
Agent in responding to, evaluating, negotiating or complying with the
requirements set out in that paragraph.";

 

5.1.24the repayment schedule set out in Schedule 4 to this Amendment Agreement
is attached as a new Exhibit F;

 

5.1.25the Principles are attached as a new Exhibit G; and

 

5.1.26the Information Package as set out in Schedule 5 to this Amendment
Agreement is attached as a new Exhibit H.

 

5.2All other terms and conditions of the Credit Agreement shall remain unaltered
and in full force and effect.

 

6Fees, Costs and Expenses

 

6.1The Borrower shall pay to the Facility Agent and each Lender a handling fee
in the amount and at the time agreed in Fee Letters.

 



 

 

 

 

6.2The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of:

 

6.2.1the Facility Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment Agreement and
the other documents to be delivered hereunder; and

 

6.2.2the CIRR Representative and any Lender in connection with the preparation,
execution, delivery and administration, modification and amendment of any CIRR
Agreement and any security or other documents executed or to be executed and
delivered as a consequence of the parties entering into this Amendment Agreement
and any other documents to be delivered under this Amendment Agreement,

 

(including the reasonable fees and out-of-pocket expenses of counsel to the
Facility Agent and the CIRR Representative with respect to this Amendment
Agreement and those other documents as agreed with the Facility Agent and the
CIRR Representative) in accordance with the terms of section 11.3 of the Credit
Agreement and as if references in that section to the Facility Agent are
references to the Facility Agent and the CIRR Representative.

 

6.3The Borrower agrees to pay on demand any additional imputed or calculative
funding cost on the Deferred Tranche incurred by a Lender or the CIRR
Representative as a consequence of the parties entering into this Amendment
Agreement which shall not exceed the difference between the interest payable on
the Loan (other than the Deferred Tranche) in accordance with the Credit
Agreement and the interest payable on the Deferred Tranche at the Floating Rate.
The Facility Agent shall furnish to the Borrower a determination of such a
funding cost reflecting the respective determinations which the Facility Agent
has received from the CIRR Representative and each of the Lenders, which
determination will then be applicable to all Lenders. None of the Facility
Agent, a Lender or the CIRR Representative is required to provide to the
Facility Agent (if applicable) or the Borrower evidence of how the determination
of the funding cost has been made nor that it has been suffered.

 

7Notices, Counterparts, Third Party Rights, Governing Law, Jurisdiction and
Process Agent

 

7.1The provisions of sections 11.2 (Notices), 11.8 (Execution in Counterparts),
11.9 (Third Party Rights), 11.14.1 (Governing Law), 11.14.2 (Jurisdiction) and
11.14.3 (Alternative Jurisdiction) and 11.14.4 (Service of Process) of the
Credit Agreement shall apply to this Amendment Agreement as if they are set out
in full and as if (a) references to each Party are references to each party to
this Amendment Agreement and (b) references to the Credit Agreement include this
Amendment Agreement.

 

The parties to this Amendment Agreement have signed this Amendment Agreement the
day and year first before written.

 



 

 

 

Schedule 1           

 

The Finance Parties

 

Facility Agent

KfW IPEX-Bank GmbH

Palmengartenstrasse 7-9

60325 Frankfurt am Main

Germany

 

 

Hermes Agent

KfW IPEX-Bank GmbH

Palmengartenstrasse 7-9

60325 Frankfurt am Main

Germany

 

 

Initial Mandated Lead Arranger KfW IPEX-Bank GmbH

 

 

Mandated Lead Arranger Bayerische Landesbank Munich

 

 

Lenders Commitments KfW IPEX-Bank GmbH 46.12% Bayerische Landesbank Munich 8.76%

BNP Paribas Fortis S.A./N.V.

 

12.98%

Commerzbank AG, New York Branch

 

11.69% DZ Bank AG Deutsche Zentral-Genossenschaftsbank, New York Branch 8.76%
Skandinaviska Enskilda Banken AB (publ) 11.69%

 



 

 

 

Schedule 2           

 

Effective Date Confirmation

 

To: Royal Caribbean Cruises Ltd.

 

To: KfW

 

"SPECTRUM OF THE SEAS" (ex-hull no S-700)

 

We, KfW IPEX-Bank GmbH, refer to the third amendment agreement dated
          April 2020 (the "Amendment Agreement") relating to a credit agreement
dated as of 13 November 2015 (as previously amended, supplemented and/or
restated from time to time) (the "Credit Agreement") made between (among others)
the above named Royal Caribbean Cruises Ltd. as the Borrower, the financial
institutions listed in it as the Lenders and ourselves as the Hermes Agent and
the Facility Agent in respect of a loan to the Borrower from the Lenders of up
to the Maximum Loan Amount (as defined in the Credit Agreement).

 

We hereby confirm that all conditions precedent referred to in Clause 2.1 of the
Amendment Agreement have been satisfied. In accordance with Clauses 1.1 and 5 of
the Amendment Agreement the Deferred Tranche Effective Date is the date of this
confirmation and the amendments to the Credit Agreement are now effective.

 

DatedApril 2020

 

Signed:    

 

For and on behalf of

KfW IPEX-Bank GmbH

(as Facility Agent)

 



 

 

 

Schedule 3           

 

Conditions Precedent

 

1Borrower

 

1.1A certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorised to act with respect to this
Amendment Agreement and as to the truth and completeness of the attached
resolutions of its Board of Directors then in full force and effect authorising
the execution, delivery and performance of this Amendment Agreement, and upon
which certificate the Lenders may conclusively rely until the Facility Agent
shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower cancelling or amending such prior certificate; and

 

1.2a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 

2Legal opinions

 

The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender from:

 

2.1Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian law;
and

 

2.2Norton Rose Fulbright LLP, counsel to the Facility Agent,

 

or, where applicable, a written approval in principle (which can be given by
email) by any of the above counsel of the arrangements contemplated by this
Amendment Agreement and a confirmation that a formal legal opinion will follow
promptly after the Deferred Tranche Effective Date.

 

3Principles

 

3.1Principles Final approval of the Principles (including deferral of the
instalments of principal of the Advanced Loan due to be repaid during the
Advanced Loan Deferral Period) by Hermes.

 

3.2Hermes Insurance Policy: Evidence to the satisfaction of each Lender that the
Deferred Tranche is covered under the Hermes Insurance Policy.

 

3.3Information Package Evidence to the satisfaction of Hermes that the Borrower
has sufficient crisis-related liquidity measures in place to be able to utilise
the Deferred Tranche in accordance with the Credit Agreement as amended by this
Amendment Agreement as set out in the completed Information Package (the form of
which is set out in Schedule 5 hereto) submitted to Hermes.

 

4Other documents and evidence

 

4.1Process agent Evidence that any process agent appointed pursuant to Clause 7
has accepted its appointment.

 



 

 

 

4.2Fees, costs and expenses The Fee Letter(s) and evidence that any documented
costs and expenses due from the Borrower under Clause 6 of this Amendment
Agreement have been paid or will be paid promptly on being demanded.

 

5CIRR requirements

 

5.1The CIRR Representative has confirmed to the Facility Agent that all relevant
Lenders have signed respective amendments to their Option A Refinancing
Agreements.

 



 

 

 

 

Schedule 4           

 

Repayment Schedule

 

Exhibit F

 

  Repayment Schedule – Loan (other than Deferred Tranche) -  Payments 2 and 3
fall in the Deferral Period     US Dollars ($)  

 

No.   Repayment Dates Balance 0     $908,000,924.06 1   9-Oct-2019
$870,167,552.22 2   9-Apr-2020 $832,334,180.38 3   9-Oct-2020 $794,500,808.54 4
  9-Apr-2021 $756,667,436.70 5   9-Oct-2021 $718,834,064.86 6   9-Apr-2022
$681,000,693.02 7   9-Oct-2022 $643,167,321.18 8   9-Apr-2023 $605,333,949.34 9
  9-Oct-2023 $567,500,577.50 10   9-Apr-2024 $529,667,205.66 11   9-Oct-2024
$491,833,833.82 12   9-Apr-2025 $454,000,461.98 13   9-Oct-2025 $416,167,090.14
14   9-Apr-2026 $378,333,718.30 15   9-Oct-2026 $340,500,346.46 16   9-Apr-2027
$302,666,974.62 17   9-Oct-2027 $264,833,602.78 18   9-Apr-2028 $227,000,230.94
19   9-Oct-2028 $189,166,859.10 20   9-Apr-2029 $151,333,487.26 21   9-Oct-2029
$113,500,115.42 22   9-Apr-2030 $75,666,743.58 23   9-Oct-2030 $37,833,371.74 24
  9-Apr-2031 $0.00

 



 

 

 

  Repayment Schedule –Deferred Tranche     US Dollars ($)  

 

No.   Repayment Dates Balance 0       $75,666,743.68 1   9-Apr-2021
$66,208,400.72 2   9-Oct-2021 $56,750,057.76 3   9-Apr-2022 $47,291,714.80 4  
9-Oct-2022 $37,833,371.84 5   9-Apr-2023 $28,375,028.88 6   9-Oct-2023
$18,916,685.92 7   9-Apr-2024 $9,458,342.96 8   9-Oct-2024 $0.00          

 



 

 

 

Schedule 5           

 

Form of Information Package

 

General test scheme / information package in connection with the Debt Holiday
application

 

General: The completion of section A)-E) is required in connection with the
initial Debt Holiday application. Section F) lists the monitoring requirements
within the 12 month Debt Holiday period

 

A) Description of the current situation of the cruise line company (descriptive)

 

[Content: status of the fleet, impact of the corona crises on the operation,
overview of booking status 2020 and 2021 (ticket price level and occupancy in
comparison to 2019 at the same time; current customer reaction (cancelation
activities, new bookings, shift of bookings, repayment of customer deposits.]

 

B) Overview of core financial figures:

 

  Actual FY 2019 Estimate 1Q2020 Debt Holiday Period 04/2020-03/2021 Total
revenues:     ----- Net cruise revenues:     EBITDA:     Net income:     EPS (if
applicable):     Net income margin:     Total equity:     Total assets:    
Total liquidity (cash):     Total interest payments     Total OPEX     Total
CAPEX       Principals (Hermes covered loans)       Principals (all ECA covered
loans)      

 



 

 

 

 

C) Core Checklist

Notes:

·         It is not required that a company uses all measures listed below. /
Further measures can be added.

·         There is not a certain ratio (4th column) which has to be reached to
enable the company to qualify for the Debt Holiday Initiative.

·         Please mark those positions with the note “Estimate” in the 2nd column
in case the exact information is not available yet.

·         Finalized measure:

oWith regard to C2) – The measure has been irrevocable fixed/secured. / Binding
Agreement is in place.

oWith regard to C3) – The process to introduce this cost cutting measure has
already been firmly started. The liquidity effect is highly likely.

 

No. Criteria Amount Ratio compared to 2019 Note

 

1) Liquidity Position (latest date available)

1a Liquidity position – free cash   xx% of net cruise revenues p.a.   1b
Liquidity position – free undrawn RCF or Corporate Term Loan  

xx% of net cruise revenues p.a.

 

RCF and Corporate Term Loan to be described separately (amount, currency,
maturity, repayment profile) 1c TOTAL free liquidity position   xx% of net
cruise revenues p.a. Please provide in addition the information about the amount
of restricted cash.

 

2) Measures implemented to increase the liquidity position (since the 1st
January 2020)

2a Draw down on existing RCF facilities   xx% of total RCF volume Drawn between
the 1.1.2020 and application. 2b Finalized additional RCF or Corporate Term
Loans / fixed since 1st January 2020  

xx% increase of RCF/TL volume

xx% of net cruise revenues p.a.

RCF and Corporate Term Loan to be described separately (amount, currency,
maturity, repayment profile) 2c Planned new RCF or Corporate Term Loans (or
other debt)  

xx% increase of RCF /TL volume

xx% of net cruise revenues p.a.

RCF and Corporate Term Loan to be described separately (amount, currency,
maturity, repayment profile) / Likeliness of finalization 2d Finalized capital
increase, shareholder loans or mezzanine / fixed since 1st January 2020  

xx% of net cruise revenues p.a.

xx% of total assets

Measure to be described separately              

 



 

 

 

2e Planned capital increase, shareholder loans or mezzanine   xx% of net cruise
revenues p.a. Measure to be described separately / Likeliness of finalization 2f
Finalized other measures or other debt (e.g. Factoring a.o.) / fixed since 1st
January 2020   xx% of net cruise revenues p.a. Measure to be described
separately   2g Planned other measures or other debt (e.g. Factoring a.o.)   xx%
of net cruise revenues p.a. Measure to be described separately / Likeliness of
finalization 2h …         Already secured TOTAL increase of the liquidity
position in 2020 (only finalized measures)         Potential TOTAL increase of
the liquidity positions in 2020 (finalized + planned measures)   xx% of net
cruise revenues p.a.  

 

3) Cost cutting measures implemented to reduce the outflow of liquidity (since
the 1st January 2020)

3a

Reduction of OPEX

(finalized / binding start of implementation done)

 

xx% of net cruise revenues p.m.

xx% of originally planned OPEX

Please list separately 3b Reduction of OPEX (further potential)  

xx% of net cruise revenues p.m.

xx% of originally planned OPEX

Please list separately 3c Reduction of CAPEX (not ship building contract related
/ finalized / binding start of implementation done)  

xx% of net cruise revenues p.a.

xx% of total CAPEX which are due in 2020

Please list separately 3d Reduction of CAPEX (not ship building contract related
/ further potential)  

xx% of net cruise revenues p.a.

xx% of total CAPEX which are due in 2020

Please list separately / Likeliness of finalization 3e Reduction of replacement
investments (finalized /binding start of implementation done)  

xx% of net cruise revenues p.a.

xx% of total replacement investments which are due in 2020

Replacements of goods in the hotel operation (e.g. cutlery) / Please list
separately 3f Reduction of replacement investments (further potential)  

xx% of net cruise revenues p.a.

xx% of total replacement investments which are due in 2020

Replacements of goods in the hotel operation (e.g. cutlery)  / Please list
separately / Likeliness of finalization

 



 

 

 

3g Dividend cuts (total potential effect within 2020)  

xx% of net cruise revenues p.a.

xx% of originally planed dividends

Please describe which dividends have been announced to be cut so far. 3h Pay
cuts (total amount per month) (finalized)  

xx% of net cruise revenues p.m.

xx% of originally plant payroll

Please describe separately 3i …         Already secured TOTAL cost cuttings
within 2020 (only finalized measures)   xx% of net cruise revenues p.a.    

Potential TOTAL cost cuttings within 2020 (finalized + potential measures)

 

  xx% of net cruise revenues p.a.  

 

4) Further figures

4a Average cash burn rate (per month within the shut down period / assuming all
D3 measures are effective / fixed costs + necessary variable costs + interests +
average CAPEX)       4b Amount of CAPEX 2020 which can not be postponed       4c
Percentage of the net cruise revenues of the FY 2019 which would have been
required to enable a cash neutral operation in 2019 (based on an annual average
+ based on the cost structure of 2019 including CAPEX and including principals).
    Indicator for the ramp up period 4d Percentage of the net cruise revenues of
the FY 2019 which would have been required to enable a cash neutral operation in
2019 (based on an annual average + based on the cost structure of 2019 excluding
CAPEX and excluding principals).     Indicator for the ramp up period 4e What
layup costs do you expect on average per vessel (per month)?    

Assumed: hot lay-up

Including cost positions: crew, food, port

 



 

 

 

       

charges, fuel, hotel consumption

How many crew members will remain on average on board?

 



 

 

 

D) Preliminary liquidity estimation of the cruise line (including shut down
period and ramp up phase):

 

  Case 1)    Company’s Case 2)    Break-even Case A 3)    Break-even Case B  
Description Company’s most likely case Breakeven case only taking the finalized
measures from section C2 and C3 into account. (excl. Debt Holiday) * Breakeven
case taking all finalized and planned measures from section C2 and C3 into
account. (incl. Debt Holiday) *   Complete shut down period (end
date) [e.g. End of June 2020] [e.g. End of July 2020] [e.g. End of October 2020]
  Which of the planned / potential liquidity and cost cutting measures of
section C2 and C3 have be considered? (Please state the number or describe if
necessary) [e.g. 2c, 3b] None [e.g. 2c, 2g, 3b]   Minimum Liquidity Position: …
USD / EUR 0 USD / EUR 0   How much liquidity will be required over time in each
case? … … …

* Notes: 

·Case 1) - How long will be the shut down period last from the company’s point
of view?

·Case 2) – It shows the maximum duration of the shut down period which the
company can survive, based on all already secured liquidity and cost cutting
measured.

·Case 3) – It shows the maximum duration of the shut down period which the
company can survive, based on the assumption that all liquidity and cost cutting
measures are realized which are most realistic from the companies point of view.
Not all potential measures need to be included, only those which are most
realistic from the companies point of view.

·It shall be assumed in all 3 cases that no new customer bookings will be done
during the duration of the shut down period.

·The Financial Covenant “Minimum Liquidity” shall not be taken into account.

 



 

 

 

At this point in time a full liquidity model on which the table D) was based
does not have to be provided. But it shall be available within the following 12
months in case questions arise.

Please provide the description of assumptions. It shall include but not limited
to the following:

·Start liquidity position / start date of calculation

·Assumptions for canceled cruises and the percentage of outflow of customer
deposits

·Assumptions on new bookings after the shut down period / What kind of vouchers
will be offered?

·Dividend, CAPEX and average monthly OPEX assumption

·For Case 1) the following details shall be provided as well: Total Revenue, Net
Cruise Revenue, EBITDA, EBIT, Net Profit, Interest Expenses, Equity, Interest
Bearing Debt, Total Assets

 

E) Further questions

 

1.What support does the company expect from the local government?

2.How much can the operation in the offices and on board be reduced?

3.How flexible is the company to restart its operation?

 

 

F) Debt Holiday Regular Reporting Requirements - Monitoring within the 12 month
Debt Holiday (starting point: approval)

 

  No. Rhythm Description   1. monthly

Reporting of the liquidity position (C1a-c) and current developments in respect
to the measures C2 and C3 above.

In case the Net Liquidity Position does decease to 6x the average cash burn rate
(C4a) the ECA can decide on its own discretion whether a shorter reporting
rhythm shall be implemented (e.g. weekly).

Def. “Net Liquidity Position” shall be the total free liquidity position (C1c)
minus all planned debt repayments (bank loan, commercial papers, bonds) which
are due within the following 6 months.

  2. monthly Booking Curve (average ticket price and occupancy including a
comparison of both parameters at the same point in time in 2019)   3. monthly
Status of the fleet: Active vessels (+ occupancy level) / Vessels in layup   4.
monthly Confirmation that no dividends have been declared / paid within the
current month.   5. bi-monthly

Other Creditors and Debtors: What is the company asking from the other creditors
(e.g. Bondholder, LeaseCos, FactorCos etc.) and what is their response? Do the
respective documentation include cross default clauses?

How do the debtors (like credit card companies) currently act? Do they withhold
due payments?

  6. bi-monthly

Liquidity Forecast of the following 12 months (based on secured liquidity and
cost cutting measures and secured customer bookings)

In case the Net Liquidity Position does decease to 6x the average cash burn rate
(C4a) the ECA can decide on own discretion whether a shorter reporting rhythm
shall be implemented.

  7. bi-monthly

Status of signed building contracts

Background - Extract from the preamble of the debt holiday terms and conditions:
The intention of the Debt Holiday Initiative is to provide an interim relief to
the Companies in their debt service obligations under existing financings. It is
the firm understanding of the Lenders together with the respective ECAs that
Companies taking advantage of the relief shall use its best endeavors fulfilling
their contractual obligations under their existing shipbuilding contracts with
the yard, i.e. do not unreasonably, unduly, and without consultation delay
instalments and scheduled vessel deliveries and work reasonably together with
the yards to resolve any crisis-related construction delays. For the avoidance
of doubt, all measures to maintain a sufficient liquidity position of the
Company during recovery will be considered reasonably by ECA.

 



 

 

 

     

In the light of this intention the ECA shall be updated about the company`s
current plans to amendment any building contract or about any upcoming
negotiations with the national yard.

  8. quarterly Unaudited financial statements or management accounts (incl. P&L
(incl. EBITDA), balance sheet and cash flow statement)   9. quarterly Despite
the suspension of the official tests of the financial covenants the company
shall provide the calculation of the covenants.

 

 

 

Herewith the company confirms that the information above is true and accurate in
all respects and based on the most recent  information available to the company.

 

 

 

 

 

 

----------------------- ----------------------------------------------------
(Date) (Signature)

 



 

 

 

 

EXECUTION VERSION - SPECTRUM

  

Signed by )   Royal Caribbean Cruises Ltd. )   (as Borrower) )   acting by  )

/s/ LUCY SHTENKO

LUCY SHTENKO )   its duly authorised )  

ATTORNEY-IN-FACT

)               Signed by )   KfW IPEX-Bank GmbH )   (as Lender and Initial
Mandated )   Lead Arranger) ) /s/ MICHAEL BURGESS acting by )   MICHAEL BURGESS
)   its duly authorised )   ATTORNEY-IN-FACT           Signed by )   Bayerische
Landesbank Munich )   (as Lender and Mandated Lead Arranger) ) /s/ HERTA ALBERT
acting by )     ) /s/ MARIE-SOPHIE SCHWARZ its duly authorised )     )        
Signed by )   BNP Paribas Fortis S.A./N.V. ) /s/ VERONIQUE DE SCHEPPER (as
Lender and Mandated Lead Arranger) ) Veronique de Schepper acting by ) Head of
Middle Office   ) Financing Solutions Brussels its duly authorised )     ) /s/
THI KAREN CHU VAN   ) Thi Karen Chu Van   ) Business Management   ) Financing
Solutions Brussels   )         Signed by )   Commerzbank AG, New York Branch )  
(as Lender and Mandated Lead Arranger) ) /s/ CHRISTINA SERRANO acting by )     )
/s/ BIANCA NOTARI its duly authorised )     )  

 



 

 

 

 

Signed by )   DZ Bank AG, New York Branch     (as Lender and Mandated Lead
Arranger) )   acting by ) /s/ MATTHEW BAMBURY MATTHEW BAMBURY )   its duly
authorised )   ATTORNEY-IN-FACT )  

 

 

Signed by )   Skandinaviska Enskilda Banken AB (publ) )   (as Lender and
Mandated Lead Arranger) )   acting by ) /s/ MICHELLE WING YEE TSUI MICHELLE WING
YEE TSUI )   its duly authorised )   ATTORNEY-IN-FACT )  

 

 

Signed by )   KfW IPEX-Bank GmbH (as Hermes Agent) )   acting by ) /s/ MICHAEL
BURGESS acting by )   MICHAEL BURGESS )   its duly authorised )  
ATTORNEY-IN-FACT    

 

 

Signed by )   KfW IPEX-Bank GmbH (as Facility Agent) )   acting by ) /s/ MICHAEL
BURGESS acting by )   MICHAEL BURGESS )   its duly authorised )  
ATTORNEY-IN-FACT    

 

 



 